    Case 13-48128       Doc 50      Filed 02/15/19 Entered 02/15/19 10:11:47                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 48128
                                                CHAPTER 13
Claudria S Hurt
                                                JUDGE JACQUELINE P COX

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: THE BANK OF NEW YORK MELLON



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

7          30       XXXXXX6677                                $3,496.41        $3,496.41    $3,496.41

Total Amount Paid by Trustee                                                                $3,496.41


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-48128        Doc 50      Filed 02/15/19 Entered 02/15/19 10:11:47              Desc Main
                                      Document Page 2 of 2


                                                                              CASE NO. 13-48128-JPC


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 14th day of February, 2019.


Debtor:                                         Attorney:
Claudria S Hurt                                 THE SEMRAD LAW FIRM LLC
297 Bensley                                     20 S CLARK ST 28TH FLR
Calumet City, IL 60409                          CHICAGO, IL 60603
                                                via Clerk's ECF noticing procedures

Creditor:                                       Mortgage Creditor:
THE BANK OF NEW YORK                            BANK OF NEW YORK MELLON
MELLON                                          % FISHER & SHAPIRO
% OCWEN LOAN SERVICING LLC                      2121 WAUKEGAN RD #301
1661 WORTHINGTON ROAD #100                      BANNOCKBURN, IL 60015
WEST PALM BEACH, FL 33409

Creditor:                                       Mortgage Creditor:
OCWEN LOAN SERVICING                            THE BANK OF NEW YORK
PO BOX 24605                                    MELLON
WEST PALM BEACH, FL                             % CODILIS & ASSOCIATES PC
33416-4605                                      15W030 N FRONTAGE RD #100
                                                BURR RIDGE, IL 60527

Mortgage Creditor:
THE BANK OF NEW YORK
MELLON
% SHAPIRO KREISMAN & ASSOC
2121 WAUKEGAN RD #301
BANNOCKBURN, IL 60015

ELECTRONIC SERVICE - United States Trustee


Date: February 14, 2019                                      /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
